Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 9-15-2022 Amendment was received.  Claims 1-3, 5, 7, 10, and 12-14 were amended.   Claims 1-20 are pending and examined in this action. 

Claim Rejections - 35 USC § 112
Claims 7 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In re Claims, 7 and 12-14, “wherein the base is configured to restrict displacement of the leaf spring in a planar direction” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  According to Applicant’s specification, the base is reference number #2 and the engagement protrusion #36h is a displacement restrictor that restricts displacement of the leaf spring. As such, the base performing the function of “restricting displacement of the leaf spring in a planar direction” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 7, “wherein the base is configured to restrict displacement of the leaf spring in a planar direction” is indefinite.  According to Applicant’s specification, the base is reference number #2 and the engagement protrusion #36h is a displacement restrictor that restricts displacement of the leaf spring.  It is unclear how the base can restrict displacement of the leaf spring when it is the engagement protrusion that restricts displacement of the leaf spring.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 12, “wherein the base is configured to restrict displacement of the leaf spring in a planar direction” is indefinite.  According to Applicant’s specification, the base is reference number #2 and the engagement protrusion #36h is a displacement restrictor that restricts displacement of the leaf spring.  It is unclear how the base can restrict displacement of the leaf spring when it is the engagement protrusion that restricts displacement of the leaf spring.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 13, “wherein the base is configured to restrict displacement of the leaf spring in a planar direction” is indefinite.  According to Applicant’s specification, the base is reference number #2 and the engagement protrusion #36h is a displacement restrictor that restricts displacement of the leaf spring.  It is unclear how the base can restrict displacement of the leaf spring when it is the engagement protrusion that restricts displacement of the leaf spring.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 14, “wherein the base is configured to restrict displacement of the leaf spring in a planar direction” is indefinite.  According to Applicant’s specification, the base is reference number #2 and the engagement protrusion #36h is a displacement restrictor that restricts displacement of the leaf spring.  It is unclear how the base can restrict displacement of the leaf spring when it is the engagement protrusion that restricts displacement of the leaf spring.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207127333 U in view of US 2010/0307307 to Butler and US 3,635,272 to Scheffer.

In re Claim 1, CN 207127333 U teaches a portable machining apparatus (see Fig. 1, #1), comprising: 
a base having a lower surface configured to contact a workpiece (see Figs. 1-2, #10); 
a machining body supported on an upper surface of the base (see Figs. 1-4, #4/#6); and 
a mount configured to receive an auxiliary fitting removably attachable to the base (see Figs. 4-6, #80 and Fig. 16-20 #88), the mount including 
an internal threaded fastener detachably supported by the base (see Fig. 19, #86 has an inner threaded hole), 
an external threaded fastener screwed with the internal threaded fastener to be tightened with the internal threaded fastener to press the auxiliary fitting onto the base (see Fig. 19, #88 with threaded portion #85a). 

CN 207127333 U does not teach:
the internal threaded fastener having an annular groove extending radially outwardly from an internal opening of the internal threaded fastener,
a resin ring in the annual groove, 
the internal threaded fastener and the resin ring are configured such that the resin ring circumferentially locks the external threaded fastener and the internal threaded fastener to prevent relative rotational movement between the external threaded fastener and the internal threaded fastener.

However, Butler teaches that it is known in the art of saw assemblies to use a nylon insert nut to ensure that the assembly does not come disassembled (see Butler, Para. 0037).  In the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use one of the known fasteners, taught by Butler, to ensure that the assembly does not come undone, including the use of a nylon nut. Doing so would prevent the assembly from inadvertently coming apart during use, thereby damaging the workpiece or possibly injuring the user.  

Scheffer teaches that it is known in the art of nut to provide an internal threaded fastener (see Scheffer Figs. 1-3, #1) having an annular groove extending radially outwardly from an internal opening of the internal threaded fastener (see Scheffer, Fig. 2, the groove created by walls #7 and 8),
a resin ring in the annual groove (see Scheffer, Fig. 2, #6 – see also Col. 1, ll. 49-52), 
the internal threaded fastener and the resin ring are configured such that the resin ring circumferentially locks the external threaded fastener and the internal threaded fastener to prevent relative rotational movement between the external threaded fastener and the internal threaded fastener (see Scheffer, Col. 3, ll. 23-27). 

In the same field of invention, nylon nuts used in circular saws, it would have been obvious to one of ordinary skill in the art, to use the nylon nut construction of Scheffer in the device of modified CN 207127333 U in order to secure the two fasteners (see Scheffer, Col. 3, ll. 23-27) to prevent disassembly of the threaded fastener assembly. 

 In re Claim 2, modified CN 207127333 U, in re Claim 1, teaches wherein the internal opening is an insertion hole (see CN 207127333 U, Fig. 19, #86 has a hole in which #85 is inserted) with an internal threaded portion, and the annular groove extends radially from the insertion hole (see e.g., Scheffer, Figs. 1-3).  


Claim(s) 3-4, 6-10, 12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207127333 U in view of US 2010/0307307 to Butler and US 3,635,272 to Scheffer, and further in view of WO2021/010136. 

In re Claim 3, modified CN 207127333 U, in re Claim 1, does not teach further comprising: a leaf spring between the external threaded fastener and the auxiliary fitting and (ii) configured to transmit a pressing force from the external threaded fastener to the auxiliary fitting.  

However, WO2021/010136 teaches a leaf spring (see Figs. 6-13 #,35) between the external threaded fastener and the auxiliary fitting (see Figs. 8-10, #33/#35) configured to transmit a pressing force from the external threaded fastener to the auxiliary fitting (see WO2021/010136, translation, which states: After inserting the extending portion 62 into the inserting portion 31 until the guide surface 61 is at a desired position as shown in FIG. 9, the wing bolt 33 is tightened as shown in FIG. As a result, the lower end of the shaft portion 33b of the wing bolt 33 comes into contact with the lower surface portion of the leaf spring 35, and presses the extending portion 62 from above via the lower surface portion of the leaf spring 35. By tightening the wing bolt 33 with sufficient strength, the auxiliary member 60 can be firmly fixed to the base 30).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art of circular saw attachments to add the leaf spring to the securing assembly of CN 207127333 U such that the externally threaded fastener presses goes through the leaf spring and presses against the accessory in the same manner as disclosed by WO2021/010136.  Doing so would provide for the elastic urging force of the leaf spring to suppress the movement of the auxiliary member in the front-rear direction and the rotation about the vertical direction. The vertical rattling of the auxiliary member 60 is also suppressed by the elastic urging force of the leaf spring.  In other words, the leaf spring would provide a force against the accessory before the threaded fastener secures the accessory, thus preventing movement of the accessory before the threaded fastener is rotated. 

In re Claim 4, modified CN 207127333 U, for the reasons above in re Claim 3, teaches wherein the leaf spring is attached to the base (the leaf spring of WO2021/010136 is attached to the base CN 207127333 U) of and supports the internal threaded fastener to the base with the external threaded fastener (the internal fastener would be place between the two surfaces of the leaf spring in Figs. 11-13 of WO2021/010136).  

In re Claim 6, modified CN 207127333 U, for the reasons above in re Claim 3, teaches wherein the base includes a basal portion (see CN 207127333 U, the structure #10F in Figs. 17-18), and 
the leaf spring includes a top plate in contact with the basal portion (see WO2021/010136, Figs. 11-13, the top surface of #35 which would contact the basal portion of CN 207127333 U), 
a bottom plate between the external threaded fastener and the auxiliary fitting (see WO2021/010136, Figs. 11-13, the bottom plate of #35), and a connector connecting the top plate and the bottom plate to allow the bottom plate to elastically press the internal threaded fastener against the basal portion with the external threaded fastener (the top and bottom plates of leaf spring #35 includes a connector that allows the a  bottom plate to elastically press the internal threaded fastener against the basal portion with the external threaded fastener, in the combination).   

In re Claim 7, modified CN 207127333 U, for the reasons above in re Claim 3, teaches further comprising: wherein the base is configured to restrict displacement of the leaf spring in a planar direction orthogonal to a tightening direction of the external threaded fastener (the two walls of bridge #10f in Figs. 17-18 of CN 207127333 U restrict displacement of the leaf spring #35 of WO2021/010136 in a planar direction orthogonal to a tightening direction – the claims were examined as best understood). 
 
In re Claim 8, modified CN 207127333 U, for the reasons above in re Claim 3, teaches wherein the basal portion has a recess to allow placement of a tool between the basal portion and the leaf spring (the gap illustrated in annotated Fig. 17, of CN 207127333 U, below, would allow placement of a tool between the basal portion and the leaf spring).


    PNG
    media_image1.png
    374
    546
    media_image1.png
    Greyscale
  
In re Claim 9, modified CN 207127333 U, for the reasons above in re Claim 3, teaches wherein the leaf spring includes a bottom plate between the external threaded fastener and the auxiliary fitting (see annotated Fig. 13, below and Figs. 17-18 of CN 207127333 U), and a guide including a distal end of the bottom plate extending diagonally away from the auxiliary fitting in a direction in which the auxiliary fitting is attachable to the base (see annotated Fig. 13 below).  

    PNG
    media_image2.png
    147
    433
    media_image2.png
    Greyscale


In re Claim 10, modified CN 207127333 U does not teach further comprising: a leaf spring (i) between the external threaded fastener and the auxiliary fitting, and (ii) configured to transmit a pressing force from the external threaded fastener to the auxiliary fitting.  

However, WO2021/010136 teaches a leaf spring (see Figs. 6-13 #,35) between the external threaded fastener and the auxiliary fitting (see Figs. 8-10, #33/#35) and configured to transmit a pressing force from the external threaded fastener to the auxiliary fitting (see WO2021/010136, translation, which states: After inserting the extending portion 62 into the inserting portion 31 until the guide surface 61 is at a desired position as shown in FIG. 9, the wing bolt 33 is tightened as shown in FIG. As a result, the lower end of the shaft portion 33b of the wing bolt 33 comes into contact with the lower surface portion of the leaf spring 35, and presses the extending portion 62 from above via the lower surface portion of the leaf spring 35. By tightening the wing bolt 33 with sufficient strength, the auxiliary member 60 can be firmly fixed to the base 30).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art of circular saw attachments to add the leaf spring to the securing assembly of CN 207127333 U such that the externally threaded fastener presses through the leaf spring and presses against the accessory in the same manner as disclosed by WO2021/010136.  Doing so would provide for the elastic urging force of the leaf spring to suppress the movement of the auxiliary member in the front-rear direction and the rotation about the vertical direction. The vertical rattling of the auxiliary member 60 is also suppressed by the elastic urging force of the leaf spring.  In other words, the leaf spring would provide a force against the accessory before the threaded fastener secures the accessory, thus preventing movement of the accessory before the threaded fastener is rotated. 

In re Claim 12, modified CN 207127333 U, for the reasons above in re Claim 3, teaches further comprising: wherein the base is configured to restrict displacement of the leaf spring in a planar direction orthogonal to a tightening direction of the external threaded fastener (the two walls of bridge #10f in Figs. 17-18 of CN 207127333 U restrict displacement of the leaf spring #35 of WO2021/010136 in a planar direction orthogonal to a tightening direction – the claims were examined as best understood). 

In re Claim 14, modified CN 207127333 U, for the reasons above in re Claim 6, teaches further comprising: wherein the base is configured to restrict displacement of the leaf spring in a planar direction orthogonal to a tightening direction of the external threaded fastener (the two walls of bridge #10f in Figs. 17-18 of CN 207127333 U restrict displacement of the leaf spring #35 of WO2021/010136 in a planar direction orthogonal to a tightening direction – the claims were examined as best understood). 

In re Claim 15, modified CN 207127333 U, for the reasons above in re Claim 3, teaches wherein the basal portion has a recess to allow placement of a tool between the basal portion and the leaf spring (the gap illustrated in annotated Fig. 17, of CN 207127333 U, above, would allow placement of a tool between the basal portion and the leaf spring).

In re Claim 17, modified CN 207127333 U, for the reasons above in re Claim 3, teaches wherein the basal portion has a recess to allow placement of a tool between the basal portion and the leaf spring (the gap illustrated in annotated Fig. 17, of CN 207127333 U, below, would allow placement of a tool between the basal portion and the leaf spring).
 
In re Claim 18, modified CN 207127333 U, for the reasons above in re Claim 3, teaches wherein the basal portion has a recess to allow placement of a tool between the basal portion and the leaf spring (the gap illustrated in annotated Fig. 17, of CN 207127333 U, below, would allow placement of a tool between the basal portion and the leaf spring).

In re Claim 19, modified CN 207127333 U, for the reasons above in re Claim 3, teaches wherein the leaf spring includes a bottom plate between the external threaded fastener and the auxiliary fitting (see annotated Fig. 13, below and Figs. 17-18 of CN 207127333 U), and a guide including a distal end of the bottom plate extending diagonally away from the auxiliary fitting in a direction in which the auxiliary fitting is attachable to the base (see annotated Fig. 13 above).  

Claims 5, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 207127333 U in view of WO2021/010136. 

In re Claim 5, CN 207127333 U teaches portable machining apparatus, comprising: 
a base having a lower surface configured to contact a workpiece (see Figs. 1-2, #10); 
a machining body supported on an upper surface of the base (see Figs. 1-4, #4/#6); and 
a mount configured to receive and retain an auxiliary fitting removably attachable to the base (see Figs. 4-6, #80 and Fig. 16-20 #88), the mount including 
an internal threaded fastener detachably supported on the base (see Fig. 19, #86 has an inner threaded hole), 
an external threaded fastener configured to engage with the internal threaded fastener and to be tightened with the internal threaded fastener to press the auxiliary fitting against the base (see Fig. 19, #88 with threaded portion #85a), and 

CN 207127333 U does not teach a leaf spring (i) between the external threaded fastener and the auxiliary fitting, (ii)attached to the base, the leaf spring supporting the internal threaded fastener to the base with the external threaded fastener.  

However, WO2021/010136 teaches a leaf spring (see Figs. 6-13 #,35) between the external threaded fastener and the auxiliary fitting (see Figs. 8-10, #33/#35; see also WO2021/010136, translation, which states: After inserting the extending portion 62 into the inserting portion 31 until the guide surface 61 is at a desired position as shown in FIG. 9, the wing bolt 33 is tightened as shown in FIG. As a result, the lower end of the shaft portion 33b of the wing bolt 33 comes into contact with the lower surface portion of the leaf spring 35, and presses the extending portion 62 from above via the lower surface portion of the leaf spring 35. By tightening the wing bolt 33 with sufficient strength, the auxiliary member 60 can be firmly fixed to the base 30).  

In the same field of invention, it would have been obvious to one of ordinary skill in the art of circular saw attachments to add the leaf spring to the securing assembly of CN 207127333 U such that the externally threaded fastener presses  through the leaf spring and presses against the accessory in the same manner as disclosed by WO2021/010136.  Doing so would provide for the elastic urging force of the leaf spring to suppress the movement of the auxiliary member in the front-rear direction and the rotation about the vertical direction. The vertical rattling of the auxiliary member 60 is also suppressed by the elastic urging force of the leaf spring.  In other words, the leaf spring would provide a force against the accessory before the threaded fastener secures the accessory, thus preventing movement of the accessory before the threaded fastener is rotated. 

Such a combination would provide for the leaf spring supporting the internal threaded fastener to the base with the external threaded fastener. (The internal fastener would be place between the two surfaces of the leaf spring in Figs. 11-13 of WO2021/010136).

In re Claim 11, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 5, teaches wherein the base includes a basal portion (see CN 207127333 U, the structure #10F in Figs. 17-18), and 
the leaf spring includes a top plate in contact with the basal portion (see WO2021/010136, Figs. 11-13, the top surface of #35 which would contact the basal portion of CN 207127333 U), 
a bottom plate between the external threaded fastener and the auxiliary fitting (see WO2021/010136, Figs. 11-13, the bottom plate of #35), and a connector connecting the top plate and the bottom plate to allow the bottom plate to elastically press the internal threaded fastener against the basal portion with the external threaded fastener (the top and bottom plates of leaf spring #35 includes a connector that allows the a  bottom plate to elastically press the internal threaded fastener against the basal portion with the external threaded fastener, in the combination).   

In re Claim 13, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 5, teaches wherein the base is configured to restrict displacement of the leaf spring in a planar direction orthogonal to a tightening direction of the external threaded fastener (the two walls of bridge #10f in Figs. 17-18 of CN 207127333 U restrict displacement of the leaf spring #35 of WO2021/010136 in a planar direction orthogonal to a tightening direction). 
 
In re Claim 16, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 5, teaches wherein the basal portion has a recess to allow placement of a tool between the basal portion and the leaf spring (the gap illustrated in annotated Fig. 17, of CN 207127333 U, below, would allow placement of a tool between the basal portion and the leaf spring).

In re Claim 20, CN 207127333 U in view of WO2021/010136, for the reasons above in re Claim 5, teaches wherein the leaf spring includes a bottom plate between the external threaded fastener and the auxiliary fitting (see annotated Fig. 13, below and Figs. 17-18 of CN 207127333 U), and a guide including a distal end of the bottom plate extending diagonally away from the auxiliary fitting in a direction in which the auxiliary fitting is attachable to the base (see annotated Fig. 13 above).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re Claim 1, Applicant argues that CN 207127333 U does not teach amended Claim 1; namely, “an annular groove extending radially outwardly from an internal opening of the internal threaded fastener” and “a resin ring in the annular groove, wherein the external threaded fastener, the internal threaded fastener and the resin ring are configured such that the resin ring circumferentially locks the external threaded fastener and the internal threaded fastener to prevent relative rotational movement between the external threaded fastener and the internal threaded fastener.”  The Examiner agrees.  However, as noted above, US 2010/0307307 to Butler teaches that it is known in the saw assembly arts to utilize nylon nuts and US 3,635,272 to Scheffer teaches a known nylon nut that reads on the claims.   
Applicant's arguments with respect to WO2021/010136 have been fully considered but they are not persuasive.  Applicant argues that the effective filing date of WO2021/010136 is not prior art because its publication date is after the effective filing date of this application and is not “an application from patent published or deemed published under section 122(d).”  Upon further review, the Examiner respectfully disagrees. 

Prior art under AIA  § 102(a)(2) is limited to U.S. patents, published U.S. patent applications, and published Patent Cooperation Treaty (“PCT”) applications designating the United States, which become available as prior art as of the date that they were “effectively filed.”  Additionally, according to AIA  § 102(d), U.S. patents, published U.S. patent applications, and published PCT applications are “effectively filed” as of a foreign priority date, even if the foreign priority application was in a foreign language. Accordingly, AIA  § 102(d) has abolished the well-established “Hilmer doctrine,” expanding the scope of prior art that can be applied to applications. (See MPEP 2154.01(a) and MPEP 2154.01(b).   Here, the effective filing date of WO2021/010136 is 7-19-2019, as that is the foreign priority date.  As such, WO2021/010136 is prior art to this application’s 5-22-2020 effective filing date.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724